UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report:May 12, 2015 Date of earliest event reported:May 7, 2015 MAXIMUS,INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 1-12997 (Commission File Number) 54-1000588 (I.R.S. Employer Identification No.) 1891 Metro Center Drive, Reston, Virginia (Address of principal executive offices) 20190-5207 (Zip Code) Registrant’s telephone number, including area code:(703)251-8500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On May 7, 2015, the Company issued a press release announcing its financial results for the quarter ended March 31, 2015.The full text of the press release is furnished as Exhibit99.1 to this Current Report on Form8-K and incorporated by reference into this Item 2.02. On May 7, 2015, the Company held a conference call with respect to these financial results. The conference call was open to the public. The transcript and slide presentation that accompanied the call are furnished as Exhibit 99.2 to this Current Report on Form 8-K and incorporated by reference into this Item 2.02. Item9.01 Financial Statements and Exhibits. (d) Exhibits. The following exhibits are being furnished pursuant to Item 2.02 above. Exhibit No. Description Press release dated May 7, 2015 Conference call transcript and slide presentation for Earnings Call – May 7, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MAXIMUS, Inc. Date: May 12, 2015 By: /s/ David R. Francis David R. Francis General Counsel and Secretary EXHIBITINDEX Exhibit No. Description Press release dated May 7, 2015 Conference call transcript and slide presentation for Earnings Call – May 7, 2015
